                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


 DONALD JAMES HAYES,
 Plaintiff,
                                                             Case No: 6:17-cv-1358-JR
 v.                                                                      Order
 COMMISSIONER,
 SOCIAL SECURITY
 ADMINISTRATION,
 Defendant.

         Upon consideration of the parties’ Stipulation for Attorney Fees Under the Equal Access

 to Justice Act (“EAJA”), 28 U.S.C. 2412(d),

         It is hereby ORDERED that the stipulation is granted. Defendant shall pay attorney’s fees

 to Plaintiff pursuant to the EAJA in the amount of Seven Thousand Six Hundred Thirty-Five

 Dollars and 45/100 ($7,635.45).

         Pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), EAJA fees awarded by this Court belong

 to Plaintiff and are subject to offset under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B)

 (2006)). If after receiving the Court’s EAJA fee order, the Commissioner determines upon

 effectuation of the Court’s EAJA fee order that Plaintiff does not owe a debt that is subject to

 offset under the Treasury Offset Program, the fees will be made payable to Plaintiff’s attorney.

 However, if there is a debt owed that is subject to offset under the Treasury Offset Program, any

 remaining EAJA fees after offset will be paid by a check payable to Plaintiff but delivered to

 Plaintiff’s attorney.

                    23 day of October 2018.
         DATED this ___


                               ______________________________
                                         Jolie A. Russo
                                 United States Magistrate Judge


Page 1 - Order
